Citation Nr: 1746285	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-11 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus as due to in-service herbicide exposure.

2.  Entitlement to service connection for residuals of prostate cancer as due to in-service herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing, the transcript of which is included in the record.

In September 2014, these matters were last before the Board, at which time they were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus and prostate cancer are considered to be presumptively related to herbicide exposure.  In this regard, the Veteran generally contends that he was exposed to herbicides while in Vietnam.  During his July 2014 Board hearing, the Veteran reported that he traveled to South Vietnam in December 1965 to help load US mail.  He reported that while loading the mail onto the plane, his unit came under enemy fire.  In a March 2014 statement, the Veteran again stated that he came under enemy fire when loading mail in South Vietnam and further noted that he and his unit were "running for our lives."

The Veteran served aboard the USS Hancock and the USS Coral Sea which were found to have been in the official waters of Vietnam between 1966 and 1968.  Recognizing the circumstances of this service, the Board remanded the current claims to attempt to determine whether the Veteran's ships were stationed in the "brown waters" of Vietnam and, if so, when such activity occurred.  Following the Board's remand, the AOJ only obtained information on the USS Hancock, on which the Veteran served from November 1965 to September 1967, but not the USS Coral Sea, on which he served thereafter.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claims are once again remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take the steps necessary, including but not limited to a search through the JSRRC to determine whether the USS Coral Sea ever conducted "brown water" (inland waterways) operations during the Vietnam War, or was ever in a Vietnamese port during that time.  A negative response from the JSRRC must be associated with the claims folder.

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any of the benefits sought are denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board for appellate review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




